 
Exhibit 10. 1
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
September 10, 2009, among PASHMINADEPOT.COM, INC., a Florida corporation
(“Purchaser”), SWISSINSO SA, a Swiss corporation with registered office in
Lausanne, Switzerland (the “Company), MICHAEL GRUERING (“Gruering”), YVES
DUCOMMUN (“Ducommun”) and JEAN-BERNARD WURM, MUTTIAH YOGANANTHAN, MANUEL DE
SOUZA, ANTOINE EIGENMANN, ERGOMA S.A., SICG S.A. and ALBERT KRAUER (together
with Gruering and Ducommun, the “Sellers”).


WITNESSETH:


WHEREAS, the Sellers own all the issued and outstanding capital stock of the
Company;
 
WHEREAS, the Purchaser desires to acquire from the Sellers, and the Sellers
desire to sell to the Purchaser, the Shares upon the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1    Certain Definitions. As used in this Agreement and the schedules
hereto, the following terms have the respective meanings set forth below.
 
(a)           “ACC” means the cantonal tax administration in the canton of
Fribourg, Switzerland (Administration Cantonale des Contributions
 
(b)           “Action” means any administrative, regulatory, judicial or other
proceeding by or before any Governmental Authority or arbitrator.
 
(c)           “AFC” means the federal tax administration of Switzerland
(Administration Federale des Contributions).
 
(d)           “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.
 
 
 
1

--------------------------------------------------------------------------------

 

 


(e)           “Business Day” means a day on which banks are open for business in
New York, New York.


(f)           “Claims” means any and all claims, demands or causes of action,
relating to or resulting from an Action.


(g)           “Contract” means any contract, agreement, indenture, deed of
trust, license, note, bond, mortgage, lease, guarantee and any similar
understanding or arrangement, whether written or oral.


(h)           “Employees” means individuals who provide employment or
employment-type services to the Company or the Purchaser as of the date hereof,
other than any such individuals who cease such employment prior to the Closing,
but including any such individuals hired after the date hereof and prior to the
Closing.


(i)           “Employee Benefit Plan” means any employee benefit plan, program,
policy, practices, or other arrangement providing benefits to any Employee or
Former Employee, officer or director of the Company or the Purchaser or any
beneficiary or dependent thereof that is sponsored or maintained by the Company
or the Purchaser or contribute or are obligated to contribute, whether or not
written, including without limitation any employee welfare benefit plan and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
policy.


(j)           “Employment Agreement” means a written Contract or offer letter
with or addressed to any Employee or Former Employee pursuant to which the
Company or the Purchaser shall, directly or indirectly, have any actual or
contingent liability or obligation to provide compensation and/or benefits in
consideration for past, present or future services.


(k)           “Encumbrances” means security interests, liens, Claims, charges,
title defects, deficiencies or exceptions (including, with respect to real
property, defects, deficiencies or exceptions in, or relating to, marketability
of title, or leases, subleases or the like affecting title), mortgages, pledges,
easements, encroachments, restrictions on use, rights of-way, rights of first
refusal, conditional sales or other title retention agreements, covenants,
conditions or other similar restrictions (including restrictions on transfer),
options, proxies or other encumbrances of any nature whatsoever.


(l)           “Former Employee” means individuals who, prior to the Closing,
provided employment or employment-type services to the Company or the Purchaser.


(m)           “GAAP” means United States generally accepted accounting
principles.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 (n)           “Governmental Authority” means any supranational, national,
federal, state or local government, foreign or domestic, or the government of
any political subdivision of any of the foregoing, or any entity, authority,
agency, ministry or other similar body exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government, including any authority or other quasi-governmental entity
established by a Governmental Authority to perform any of such functions.


(o)           “Indebtedness” of any Person means, without duplication, (i) all
obligations of such Person for money borrowed; (ii) all obligations of such
Person evidenced by notes, debentures, bonds or other similar instruments for
the payment of which such Person is responsible or liable; (iii) all obligations
of such Person issued or assumed for deferred purchase price payments associated
with acquisitions, divestments or other transactions; (iv) all obligations of
such Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such Person, and (v) all obligations of such Person for
the reimbursement of any obligor on any letter of credit, banker's acceptance,
guarantees or similar credit transaction, excluding in all cases in clauses (i)
through (v) current accounts payable, trade payables and accrued liabilities
incurred in the ordinary course of business.


(p)           “IRS” means the Internal Revenue Service of the United States of
America.


(q)           “Laws” means all United States or Swiss federal, state or local or
foreign laws, constitutions, statutes, codes, rules, regulations, ordinances,
executive orders, decrees or edicts by a Governmental Authority having the force
of law.


(r)           “Liabilities” means any and all debts, liabilities, commitments
and obligations, whether or not fixed, contingent or absolute, matured or
unmatured, direct or indirect, liquidated or unliquidated, accrued or unaccrued,
known or unknown, whether or not required by GAAP to be reflected in financial
statements or disclosed in the notes thereto.


 (s)           “Material Adverse Effect” means, with respect to a Person, any
change, effect, event, occurrence or state of facts which would reasonably be
expected to be materially adverse to the business, operations or financial
condition of such Person, and its Subsidiaries, taken as a whole, or on the
ability of such Person to consummate the transactions contemplated by this
Agreement, other than any change, effect, event, occurrence or state of facts
(1) that is generally applicable in the economy of the United States, (2) that
is generally applicable in the United States securities markets, (3) generally
affecting the industry in which the Person operates, (4) arising from or related
to an act of international terrorism, or (5) relating to the announcement or
disclosure of this Agreement and the transactions contemplated hereby.


(t)           “Person” means an individual, partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, trust, joint venture or Governmental Authority.
 
 
 
3

--------------------------------------------------------------------------------

 

 
 (u)           “Required Consents” means, collectively, (1) each consent or
novation with respect to any material Contract to which the Purchaser or the
Company is a party or by which any of its assets are bound required to be
obtained from the other parties thereto by virtue of the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby in
order to avoid the invalidity of the transfer of such Contract, the termination
or acceleration thereof, giving rise to any obligation to make a payment
thereunder or to any increased, additional or guaranteed rights of any person
thereunder, a breach or default thereunder or any other change or modification
to the terms thereof, and (2) each registration, filing, application, notice,
transfer, consent, approval, order, qualification and waiver required from any
third party or Governmental Authority by virtue of the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.
 
 (v)           “SEC” means the Securities and Exchange Commission.
 
 (w)           “Securities Act” means the Securities Act of 1933, as amended.
 
 (x)           “Subsidiaries” of any entity means, at any date, any Person (a)
the accounts of which would be consolidated with those of the applicable entity
in such entity's consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, or (b) of which
securities or other ownership interests representing more than fifty percent
(50%) of the equity or more than fifty percent (50%) of the ordinary voting
power or, in the case of a partnership, more than fifty percent (50%) of the
general partnership interests or more than fifty percent (50%) of the profits or
losses of which are, as of such date, owned, controlled or held by the
applicable entity or one or more subsidiaries of such entity.


 (y)           “Tax” means any federal, state, local or foreign taxes, including
but not limited to any income, gross receipts, payroll, employment, excise,
severance, stamp, business, premium, windfall profits, environmental, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use, service,
service use, lease, lease use, transfer, registration, value added tax, or
similar tax, any alternative or add-on minimum tax, and any estimated tax, in
each case, including any interest, penalty, or addition thereto, whether
disputed or not.


 (z)           “Tax Benefit” means the Tax effect of any item of loss, deduction
or credit or any other item (including increases in Tax basis) which decreases
Taxes paid or required to be paid, including any interest with respect thereto
or interest that would have been payable but for such item.


(aa)         “Tax Returns” means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of Taxes.


 (bb)         “Taxing Authority” means any Governmental Authority having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.

 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.2      References and Title. All references in this Agreement to
articles, sections, subsections and other subdivisions refer to the articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any section or
subdivision are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions.  The words “this Agreement,” “this instrument,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.  The phrases “this Section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases
occur.  Pronouns in masculine, feminine and neutral genders shall be construed
to include any other gender, and words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.




ARTICLE II
PURCHASE AND SALE OF SHARES
 
Section 2.1   Purchase and Sale of Shares.  Upon the terms and subject to the
conditions set forth herein, and on the basis of the representations and
warranties contained herein, at the Closing, the Sellers shall sell, convey,
transfer, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, all of the Sellers’ right, title and
interest in and to the Shares, free and clear of any Encumbrance, such Shares
constituting one hundred percent (100%) of the Company’s outstanding capital
stock.


Section 2.2  Purchase Price.  The purchase price for the Shares (the “Purchase
Price”) shall be Fifty Million (50,000,000) shares of common stock of Purchaser
(the “Consideration Shares”) valued at $.001 per share, or an aggregate of Fifty
Thousand United States Dollars (US$50,000.00).  The Purchaser agrees that it
will account for the purchase of the Shares in accordance with the Purchase
Price specified in this Section 2.2.


Section 2.3  Closing.  The closing (the “Closing”) of the acquisition of the
Shares by the Purchaser in consideration for the Consideration Shares (the
“Transaction”)  shall occur at the offices of Katten Muchin Rosenman LLP,
counsel for the Sellers, within two (2) Business Days after the date on which
all of the conditions and obligations of the Parties as set forth in Articles 7
and 8 of this Agreement shall have been substantially satisfied in all material
respects or otherwise duly waived, or on such other date and at such other place
and date as the Purchaser and the Sellers may hereafter agree upon in writing
(such date and time of the Closing being referred to herein as the “Closing
Date”).
 
Section 2.4   Deliveries by the Purchaser.  At or prior to the Closing, the
Purchaser shall deliver to the Sellers or a duly appointed representative of the
Sellers:


(a)  
Stock certificates representing the Consideration Shares, or an irrevocable
instruction letter executed by the Purchaser instructing the transfer agent for
the Purchaser to issue the Consideration Shares to the Sellers;



(b)  
The certificates described in Sections 8.1(a) and 8.1(b);

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)  
A good standing certificate of the Purchaser, dated not more than five (5)
Business Days prior to the Closing Date;



(d)  
The resignation of Sanders as an officer and director of the Purchaser;



(e)  
Evidence of the cancellation of 59,950,000 shares of the common stock of the
Purchaser currently held by Albury Investments Limited (the “Albury Shares”; and



(f)  
Such other documents and instruments as reasonably requested by the Sellers.



Section 2.5  Deliveries by the Sellers.  At or prior to the Closing, the Sellers
shall deliver to the Purchaser the following:


(a)  
Stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank, or other instruments of
transfer in form and substance reasonably satisfactory to the Purchaser;



(b)  
The certificates described in Sections 8.2(a) and 8.2(b);



(c)  
An abstract of the commercial register relating to the Company, dated not more
than five (5) Business Days prior to the Closing Date; and



(d)  
Such other documents and instruments as reasonably requested by the Purchaser.



Section 2.6                      Further Assurances.  From time to time from and
after the Effective Time, as and when reasonably requested by a Party, the other
Parties shall execute and deliver all such other instruments and shall take
further actions as the Party reasonably may deem necessary or desirable in order
to confirm or record or otherwise effectuate the purchase and sale of the Shares
and the Consideration Shares.




ARTICLE III
THE CONSIDERATION SHARES


Section 3.1 Consideration Shares.  The aggregate amount of Consideration Shares
to be issued to the Sellers shall be Fifty Million (50,000,000) Consideration
Shares. The Consideration Shares shall be issued to the Sellers in the amounts
indicated next to the name of each Seller as indicated on Schedule 3.1.  The
Consideration Shares issued upon the Closing shall be deemed to have been issued
in full satisfaction of all rights of each of the respective security holders of
the Company pertaining to their rights in and to their respective Shares.  After
the Closing, the holders of certificates formerly representing shares of the
Company’s common Stock shall cease to have any rights as shareholders of the
Company.
 
 
 
6

--------------------------------------------------------------------------------

 

 
Section 3.2   Registration Exemption.  It is intended that the Consideration
Shares to be issued pursuant to this Agreement will be issued pursuant to
Section 4(2) of the Securities Act and therefore shall not require registration
under the Securities Act or any relevant state Law.


Section 3.3    Restrictive Legends.  Certificates evidencing the Consideration
Shares pursuant to this Agreement may bear one or more of the following legends,
including without limitation, any legend required by the laws of any
jurisdiction in which a holder of Consideration Shares resides, and any legend
required by applicable law, including without limitation, any legend that will
be useful to aid compliance with Regulation S or other regulations adopted by
the SEC under the Securities Act:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
Section 3.4    Subsidiary of the Purchaser.  Effective as of the Closing, the
Company shall be a wholly-owned subsidiary of the Purchaser.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


As an inducement to the Sellers to enter into this Agreement and to consummate
the transactions contemplated herein, the Purchaser represents and warrants to
the Company and the Sellers, as follows:


Section 4.1  Organization.  The Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of
Florida.  The Purchaser has all requisite power to own, operate and lease its
business and assets and carry on its business as the same is now being
conducted.

 
 
7

--------------------------------------------------------------------------------

 
 
 
Section  4.2    Capital Structure.  As of the Closing, the Purchaser’s
authorized capital will consist of (a) One Hundred Million (100,000,000)
shares  of  common  stock, $.001 par value per share, of which Twenty Five
Million One Hundred Thousand (25,100,000) shares will be issued and
outstanding,  (i) with each holder thereof being entitled to cast one (1) vote
for each share held on all matters properly   submitted to the shareholders for
their vote; and (ii) there being no cumulative voting; and (b) Ten Million
(10,000,000) shares of preferred stock, $.001 par value per share, of which no
shares are issued and outstanding.  The Purchaser has no shares reserved for
issuance pursuant to a stock option plan or pursuant to securities exercisable
for, or convertible into or exchangeable for shares of common stock.  All of the
issued and outstanding shares of capital stock of the Purchaser are duly
authorized, validly issued, fully paid and nonassessable.  No shares of capital
stock of the Purchaser are subject to preemptive rights or any other similar
rights.  There are (i) no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Purchaser or arrangements by which the Purchaser is or may
become bound to issue additional shares of capital stock of the Purchaser, (ii)
no agreements or arrangements under which the Purchaser is obligated to register
the sale of any of its securities under the Securities Act, and (iii) no
anti-dilution or price adjustment provisions contained in any security issued by
the Purchaser (or any agreement providing any such rights).


Section  4.3    Corporate Power and Authority. The Purchaser has all requisite
power and authority to enter into and deliver this Agreement and the other
agreements, documents and instruments to be executed and delivered in connection
with this Agreement (collectively, the “Transaction Documents”) and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery, and performance of this Agreement and the Transaction Documents by the
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Purchaser and no other action or corporate proceeding on the part of the
Purchaser is necessary to authorize the execution, delivery, and performance by
the Purchaser of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.  This
Agreement and each of the Transaction Documents have been duly executed and
delivered by the Purchaser and constitute the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms.


Section  4.4   Conflicts; Consents and Approvals.  Neither the execution and
delivery by the Purchaser of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement or the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a)           conflict with, or result in a breach of any provision of, the
organizational documents of the Purchaser;


(b)           violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event that, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, or entitle any
Person (with the giving of notice, the passage of time or otherwise) to
terminate, accelerate, modify or call a default under, or give rise to any
obligation to make a payment under, or to any increased, additional or
guaranteed rights of any Person under, or result in the creation of any
Encumbrance upon any of the properties or assets of the Purchaser or the
Consideration Shares under any of the terms, conditions or provisions of (1) the
organizational documents of the Purchaser, (2) any Contract to which the
Purchaser is a party or to which any of its properties or assets may be bound
which, if so affected, would either have a Material Adverse Effect or be
reasonably likely to prevent the consummation of the transactions contemplated
herein, or (3) any permit, registration, approval, license or other
authorization or filing to which the Purchaser is subject or to which any of its
properties or assets may be subject;
 
 
 
8

--------------------------------------------------------------------------------

 

 
(c)           require any action, consent or approval of any non-governmental
third party, other than the consent of the Purchaser’s Board of Directors;


(d)           violate any order, writ, or injunction, or any material decree, or
material Law applicable to the Purchaser or any of its, business, properties, or
assets; or
 
(e)           require any action, consent or approval of, or review by, or
registration or filing by the Purchaser with any Governmental Authority other
than the filing of a Current Report on Form 8-K regarding the consummation of
the transactions contemplated hereby and an Information Statement pursuant to
Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), regarding the designation of a majority of the directors of the
Purchaser.


Section 4.5   Consideration Shares.  As of the Closing, all of the Consideration
Shares shall be duly authorized, validly issued, fully paid and nonassessable,
and not issued in violation of any preemptive or similar rights.  Upon delivery
to the Sellers of the certificates representing the Consideration Shares, the
Sellers will acquire good and valid title to such Consideration Shares, free and
clear of any Encumbrances, other than restrictions under applicable securities
laws.


Section 4.6    Subsidiaries.  The Purchaser does not own, directly or
indirectly, nor has entered into any agreement, arrangement or understanding to
purchase or sell, any capital stock or other equity interests in any Person or
is a member of or participant in any Person or have any Subsidiaries.


Section 4.7    No Material Adverse Effect.  As of the date of this Agreement,
(a) the Purchaser has (1) maintained its books and records in accordance with
past accounting practice, and (2) used all reasonable commercial efforts to
preserve intact the assets and the business organization and operations of the
Purchaser, to keep available the services of its employees and to preserve its
relationships with customers, suppliers, licensors, licensees, contractors and
other persons with whom the Purchaser have business relations, (b) no Material
Adverse Effect on the Purchaser has occurred, and (c) there has been no event,
occurrence or development that has had, or would reasonably be expected to have,
a material adverse effect on the ability of the Purchaser to timely consummate
the transactions contemplated hereby.


Section 4.8   Compliance with Law.  The Purchaser and each of its
officers,  directors, employees and agents has complied in all respects with all
Laws applicable to the Purchaser and its operations, including all relevant
rules and regulations of the NASDAQ Stock Market LLC.  Neither the Purchaser nor
any of its officers, directors or agents has received any notice from any
Governmental Authority that the Purchaser has been or is being conducted in
violation of any applicable Law or that an investigation or inquiry into any
noncompliance with any applicable Law is ongoing, pending or threatened.
 
 
 
9

--------------------------------------------------------------------------------

 

 
Section 4.9   Litigation. There is no Action pending or threatened against the
Purchaser or any of its officers or directors in each case that (a) relates to
the Purchaser, its assets or its business or (b) as of the date hereof, seeks,
or could reasonably be expected, to prohibit or restrain the ability of the
Purchaser to enter into this Agreement or to timely consummate any of the
transactions contemplated hereby, and there is no reasonable basis for any such
Action.  There are no judgments, decrees, agreements, memoranda of understanding
or orders of any Governmental Authority outstanding against the Purchaser.


Section 4.10  Contracts. The Purchaser is not a party to, or bound by, any
Contract other than the Engagement Agreement  dated as of August 1, 2009 with
REVsolutions LLC (the “REVsolutions Agreement”).
 
Section 4.11  Labor and Employment Matters. The Purchaser does not have any
Employees, Former Employees or Employee Benefit Plans.
 
Section 4.12  Permits; Compliance.  The Purchaser is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and as it will be conducted through to the Closing
(collectively, the “Purchaser Permits”). There is no Action pending, or
threatened, regarding any of the Purchaser Permits and each such Permit is in
full force and effect.  The Purchaser is not in conflict with, or in material
default (or would be in default with the giving of notice, the passage of time,
or both) with, or in violation of, any of the Purchaser Permits.


Section 4.13    Debts and Guaranties.  As of the Closing, the Purchaser will
have no debts, liabilities, obligations, direct, indirect, absolute or
contingent, whether accrued, vested or otherwise, whether known or unknown,
other than pursuant to the REVsolutions Agreement and an aggregate of no more
than an additional $10,000 in current liabilities.  In addition, the Purchaser
is not directly or indirectly (a) liable, by guarantee or otherwise, upon or
with respect to, or (b) obligated to provide funds with respect to, or to
guarantee or assume, any Indebtedness or other obligation of any Person.


Section 4.14   SEC Reports; Financial Statements.  The Purchaser has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC
Reports”).  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Purchaser included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Purchaser as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
 
10

--------------------------------------------------------------------------------

 

 
Section 4.15   Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Purchaser has not
incurred any liabilities (contingent or otherwise) other than (A) under the
REVsolutions Agreement, (B) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice which in the aggregate
will not exceed $10,000 as of the Closing Date and (C) liabilities not required
to be reflected in the Purchaser’s financial statements pursuant to GAAP or
disclosed in filings made with the SEC, (iii) the Purchaser has not altered its
method of accounting, (iv) the Purchaser has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased, or
made any agreements to purchase, any shares of its capital stock and (v) the
Purchaser has not issued any equity securities to any officer, director or
Affiliate. The Purchaser does not have pending before the SEC any request for
confidential treatment of information.  Except for the issuance of the
Consideration Shares contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Purchaser or its
business, properties, operations or financial condition, that would be required
to be disclosed by the Purchaser under applicable securities laws at the time
this representation is made that has not been publicly disclosed at least one
(1) Business Day prior to the date that this representation is made.


Section 4.16  No Brokers or Finders.  The Purchaser has not, nor have any of its
Affiliates, employed any broker or finder or incurred any Liability for any
brokerage or finder's fee or commissions or similar payment in connection with
the transactions contemplated herein, and no Person has or will have any right,
interest or valid claim against or upon the Purchaser the Sellers, the Company
or its or their Affiliates for any such fee or commission.
 
Section 4.17   Tax Matters.


(a)           The Purchaser has filed or caused to be filed on a timely basis
all Tax Returns that are or were required to be filed by it, pursuant to the
Laws or administrative requirements of each Governmental Body with taxing power
over it or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Purchaser and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or
granted.  Schedule 4.17(a) lists all state, local and foreign jurisdictions in
which the Purchaser has previously filed or currently files Tax Returns, which
are all of the state, local or foreign taxing jurisdictions in which the
Purchaser has been or is required to file Tax Returns.  There is no audit,
Action, Claim or any investigation or inquiry, whether formal or informal,
public or private, now pending or threatened against or with respect to the
Purchaser in respect of any Tax.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           With respect to all amounts in respect of Taxes imposed on the
Purchaser or for which it is or could be reasonably liable, whether to
Governmental Authorities (as, for example, under Law) or to other Persons (as,
for example, under tax allocation agreements), with respect to all taxable
periods or portions of periods since its inception through the Closing, (i) all
applicable tax laws and agreements have been complied with in all material
respects, (ii) all such amounts required to be paid by the Purchaser to
Governmental Authorities or others on or before the date hereof have been paid,
and (iii) reserves have been established for the payment of all Taxes not yet
due and payable, which reserves are reflected in the Financial Statements
(described below) and are adequate and in accordance with the past custom and
practice of the Purchaser.
 
(c)           As of the date hereof, the Purchaser has not requested, executed
or filed with the IRS or any other Governmental Authority any agreement or other
document extending or having the effect of extending the period for assessment
or collection of any Taxes for which the Purchaser could be liable and which
still is in effect. There exists no tax assessment, proposed or otherwise,
against the Purchaser nor any Encumbrance for Taxes against any assets or
property of the Purchaser.
 
(d)           All Taxes that the Purchaser is or was required by Law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Governmental Authorities or other Person.
 
(e)           The Purchaser is not a party to, bound by or subject to any
obligation under any tax sharing, tax indemnity, tax allocation or similar
agreement.
 
 
(f)           There is no Claim, audit, Action, proceeding, or investigation
with respect to Taxes due or claimed to be due from the Purchaser or of any Tax
Return filed or required to be filed by the Purchaser pending or threatened
against or with respect to the Purchaser. The Purchaser has not filed a consent
pursuant to Section 341(f) of the Code (or any corresponding provision of state,
local or foreign income tax law) or agreed to have Section 341(f)(2) of the Code
(or any corresponding provision of state, local or foreign income tax law) apply
to any disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by the Purchaser.
 
Section 4.18  Full Disclosure.  No representation or warranty of the Purchaser
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading.  There is no fact known to the Purchaser that Materially Adversely
affects or, as far as can be reasonably foreseen, materially threatens, the
assets, business, prospects, financial condition or results of operations of the
Purchaser that has not been set forth in this Agreement.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, each Seller severally represents and
warrants to the Purchaser as follows:
 
 
 
12

--------------------------------------------------------------------------------

 

 
Section 5.1  Organization.  Each Seller which is an entity is duly organized and
validly existing under the laws of its state of formation and has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.


Section 5.2   Power and Authority. Each Seller has all requisite power and
authority, corporate or otherwise, to enter into and deliver this Agreement and
the Transaction Documents and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and the
Transaction Documents by each Seller and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no other action or proceeding on the part of such Seller is
necessary to authorize the execution, delivery and performance by such Seller of
this Agreement and the Transaction Documents and the consummation by such Seller
of the transactions contemplated hereby and thereby.  This Agreement and each of
the Transaction Documents have been duly executed and delivered by each Seller
and constitute the legal, valid and binding obligation of such Seller,
enforceable against it in accordance with their respective terms.


Section 5.3    Conflicts; Consents and Approvals.  Neither the execution and
delivery by each Seller of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a)           conflict with, or result in a breach of any provision of, the
organizational documents of each Seller which is an entity;


(b)           violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event that, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, or entitle any
Person (with the giving of notice, the passage of time or otherwise) to
terminate, accelerate, modify or call a default under, or give rise to any
obligation to make a payment under, or to any increased, additional or
guaranteed rights of any Person under, or result in the creation of any
Encumbrance upon any of the properties or assets of the Company under any of the
terms, conditions or provisions of (1) the organizational documents of the
Company, (2) any Contract to which such Seller is a party or to which any of its
respective properties or assets may be bound which, if so affected, would either
have a Material Adverse Effect or be reasonably likely to prevent the
consummation of the transactions contemplated herein, or (3) any permit,
registration, approval, license or other authorization or filing to which such
Seller is subject or to which any of its properties or assets may be subject;


(c)           require any action, consent or approval of any Governmental
Authority or non-governmental third party;  or


(d)           violate any order, writ or injunction, or any material decree, or
material Law applicable to such Seller or any of its businesses, properties or
assets.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Section  5.4    Title to Shares.  Each Seller is the sole record and beneficial
owner of the Shares indicated next to its name on Schedule 3.1 and has good and
marketable title to the Shares, free and clear of all Encumbrances. Upon
Closing, the Purchaser shall be the lawful record and beneficial owner of the
Shares, free and clear of all Encumbrances.  
 
Section 5.5    Securities Representations.


           (a)           Investment Purposes.  Each Seller is acquiring the
Consideration Shares for its own account as principal, not as a nominee or
agent, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof in whole or in part in any
transactions that would be in violation of the Securities Act or any state
securities or "blue-sky" laws.  No other Person has a direct or indirect
beneficial interest in, and such Seller does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third party, with respect to, the
Consideration Shares or any part thereof that would be in violation of the
Securities Act or any state securities or "blue-sky" laws or other applicable
Law.


(b)           No General Solicitation.  Each Seller is not receiving the
Consideration Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio; or presented at any seminar or
similar gathering; or any solicitation of a subscription by a Person, other than
Purchaser personnel, previously known to such Seller.


(c)           No Obligation to Register Shares.  Each Seller understands that
the Purchaser is under no obligation to register the Consideration Shares under
the Securities Act, or to assist such Seller in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.  Such Seller understands that the Consideration Shares must be
held indefinitely unless the sale thereof is subsequently registered under the
Securities Act and applicable state securities laws or exemptions from such
registration are available.  All certificates evidencing the Consideration
Shares will bear a legend stating that the Consideration Shares have not been
registered under the Securities Act or state securities laws and they may not be
resold unless they are registered under the Securities Act and applicable state
securities laws or exempt therefrom.
 
(d)           Investment Experience.  Each Seller, or such Seller’s professional
advisor, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement.  By reason of the business and financial experience
of such Seller or its professional advisor, such Seller can protect its own
interests in connection with the transactions described in this Agreement.  Such
Seller is able to afford the loss of its entire investment in the Consideration
Shares.


(e)           Exemption from Registration.  Each Seller acknowledges its
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of such Seller made herein, such
Seller further represents and warrants to and agrees with the Purchaser as
follows:
 
 
 
14

--------------------------------------------------------------------------------

 

 
(1)           Such Seller has the financial ability to bear the economic risk of
its investment, has adequate means for providing for its current needs and
personal contingencies and has no need for liquidity with respect to the
Consideration Shares;


(2)           Such Seller has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Consideration Shares;


(3)           Such Seller has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the Purchaser and all other information to the extent the Purchaser
possesses such information or can acquire it without unreasonable effort or
expense; and


(4)           Such Seller has received and reviewed the documents filed by the
Purchaser with the SEC and has also considered the uncertainties and
difficulties frequently encountered by companies such as the Purchaser.  Such
Seller agrees and acknowledges that the Purchaser is currently a shell company,
as such term is defined in Rule 144.


(f)           Regulation S Exemption.  Each Seller understands that the
Consideration Shares are being offered and sold in reliance on an exemption from
the registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Purchaser
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Seller set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Investor to acquire the Securities.  In this regard, such Seller
represents, warrants and agrees that:


1.  
Such Seller is not a U.S. Person (as defined below) or an affiliate (as defined
in Rule 501(b) under the Securities Act) of the Purchaser and is not acquiring
the Consideration Shares for the account or benefit of a U.S. Person.  A U.S.
Person means any one of the following:

 
·  
any natural person resident in the United States of America;

 
·  
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
·  
any estate of which any executor or administrator is a U.S. person;

 
·  
any trust of which any trustee is a U.S. person;

 
·  
any agency or branch of a foreign entity located in the United States of
America;

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
·  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
·  
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
·  
any partnership or corporation if:

 
 
(A) organized or incorporated under the laws of any foreign jurisdiction; and
(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 
2.  
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, such Seller was outside of the
United States.



3.  
Such Seller will not, during the period commencing on the date of issuance of
the Consideration Shares and ending no less than the twelve (12) month
anniversary of such date, (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Consideration Shares in the United States, or to a U.S.
Person for the account or for the benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S.



4.  
Such Seller will, after expiration of the Restricted Period, offer, sell, pledge
or otherwise transfer the Consideration Shares only pursuant to registration
under the Securities Act or an available exemption therefrom and in accordance
with all applicable state and foreign securities laws.



5.  
Such Seller was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Consideration Shares, including
without limitation, any put, call or other option transaction, option writing or
equity swap.



6.  
Neither such Seller nor any Person acting on its behalf has engaged, nor will
engage, in any directed selling efforts to a U.S. Person with respect to the
Consideration Shares and such Seller and any Person acting on its behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 
 
 
16

--------------------------------------------------------------------------------

 

 
7.  
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



8.  
Neither such Seller nor any Person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the securities of the
Purchaser.  Such Seller agrees not to cause any advertisement of the securities
of the Purchaser to be published in any newspaper or periodical or posted in any
public place and not to issue any circular relating to such securities, except
such advertisements that include the statements required by Regulation S under
the Securities Act, and only offshore and not in the U.S. or its territories,
and only in compliance with any local applicable securities laws.



(g)           No Reliance.  Other than as set forth herein, each Seller is not
relying upon any other information, representation or warranty by the Purchaser
or any officer, director, stockholder, agent or representative of the Purchaser
in determining to invest in the Consideration Shares.  Such Seller has
consulted, to the extent deemed appropriate by such Seller, with such Seller’s
own advisers as to the financial, tax, legal and related matters concerning an
investment in the Consideration Shares and on that basis believes that its
investment in the Consideration Shares is suitable and appropriate for such
Seller.


(h)           No Governmental Review.  Each Seller is aware that no federal or
state agency has (1) made any finding or determination as to the fairness of
this investment, (2) made any recommendation or endorsement of the Consideration
Shares or the Purchaser, or (3) guaranteed or insured any investment in the
Consideration Shares or any investment made by the Purchaser.


 Section 5.7    Full Disclosure.  No representation or warranty of each Seller
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND GRUERING


As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, the Company and Gruering, jointly and
severally, represent and warrant to the Purchaser as follows:
 
 
17

--------------------------------------------------------------------------------

 
 

 
Section 6.1   Organization.  The Company is a corporation duly organized and
validly existing under the laws of Switzerland.  The Company has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.


Section 6.2    Corporate Power and Authority.  The Company has all requisite
corporate power and authority to enter into and deliver this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery, and performance of this Agreement and the
Transaction Documents by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action, and no other corporate action or corporate proceeding on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation by
the Company of the transactions contemplated hereby and thereby.


This Agreement and each of the Transaction Documents have been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against it in accordance with their respective
terms.


Section 6.3    Conflicts; Consents and Approvals.  Neither the execution and
delivery by the Company of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a)           conflict with, or result in a breach of any provision of, the
organizational documents of the Company;


(b)           violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event that, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, or entitle any
Person (with the giving of notice, the passage of time or otherwise) to
terminate, accelerate, modify or call a default under, or give rise to any
obligation to make a payment under, or to any increased, additional or
guaranteed rights of any Person under, or result in the creation of any
Encumbrance upon any of the properties or assets of the Company under any of the
terms, conditions or provisions of (1) the organizational documents of the
Company, (2) any material Contract to which the Company is a party or to which
any of its properties or assets may be bound which, if so affected, would either
have a Material Adverse Effect or be reasonably likely to prevent the
consummation of the transactions contemplated herein, or (3) any permit,
registration, approval, license or other authorization or filing to which the
Company is subject or to which any of its properties or assets may be subject;


(c)           require any action, consent or approval of any non-governmental
third party, other than as may be provided pursuant to the Contracts listed on
Schedule 6.3;


(d)           violate any order, writ, or injunction, or any material decree, or
material Law applicable to the Company or any of its, business, properties, or
assets; or
 
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           require any action, consent or approval of, or review by, or
registration or filing by the Company with any Governmental Authority, other
than as may be indicated on Schedule 6.3.


Section 6.4    Capital Structure.  The Company’s authorized capital consists of
(a) One Hundred (100) shares  of  common  stock, CHF 1,000 par value per share,
all of which are issued and outstanding,  (i) with each holder thereof being
entitled to cast one vote for  each  Share  held  on  all  matters  properly
submitted  to  the shareholders for their vote; and (ii) there being
no  pre-preemptive  rights and no cumulative voting.  The Company has no shares
reserved for issuance pursuant to a stock option plan or pursuant to securities
exercisable for, or convertible into or exchangeable for, shares of common
stock.  All of the issued and outstanding Shares are duly authorized, validly
issued, fully paid and nonassessable and owned by the Sellers as indicated on
Schedule 3.1.  The Shares constitute one hundred percent (100%) of the issued
and outstanding capital stock of the Company on a fully-diluted basis, and, upon
the Closing, the Purchaser will own one hundred percent (100%) of the issued and
outstanding capital stock of the Company.
 
No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights.  There are (i) no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, proxies, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, (ii) no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act or any other Law, and (iii) no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or any agreement
providing any such rights).


Section 6.5   Intellectual Property.


(a)       For the purposes of this Agreement, the following terms have the
following definitions:


“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, websites, domain names, common law trademarks
and service marks, trademark and service mark registrations and applications
therefor throughout the world; (vi) all databases and data collections and all
rights therein throughout the world; (vii) all moral and economic rights of
authors and inventors, however denominated, throughout the world, and (viii) any
similar or equivalent rights to any of the foregoing anywhere in the world.
 
 
19

--------------------------------------------------------------------------------

 
 

 
“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.


“Company Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to, the Company.


(b) To the knowledge of the Company and Gruering, no Company Intellectual
Property or product or service of the Company is subject to any Action or Claim
which may affect the validity, use or enforceability of such Company
Intellectual Property.  Except as set forth in the Contracts listed on Schedule
6.5, there is no stipulation restricting in any manner the use, transfer, or
licensing thereof by the Company.


(c)         Schedule 6.5 is a complete and accurate list of all the Company
Intellectual Property.  To the knowledge of the Company and Gruering, each item
of the Company Intellectual Property is valid and subsisting.


(d) The Company owns and has good and exclusive title to, or has license
(sufficient for the conduct of its business as currently conducted) to, each
item of the Company Intellectual Property free and clear of any Encumbrances
(excluding licenses and related restrictions).


(e)    Schedule 6.5 lists all Contracts to which the Company is a party (i) with
respect to the Company Intellectual Property licensed or transferred to any
Person or (ii) pursuant to which a Person has licensed or transferred any
Intellectual Property to the Company.


(f)           The Contracts relating to the Company Intellectual Property listed
on Schedule 6.5 are in full force and effect.  The consummation of the
transactions contemplated by this Agreement will neither violate nor result in
the breach, modification, cancellation, termination or suspension of such
Contracts.  The Company is in compliance with, and has not breached any term of
such Contracts and, to the knowledge of the Company and Gruering, all other
parties to such Contracts are in compliance with, and have not breached any term
of, such Contracts.  Following the Closing, the Company will be permitted to
exercise all the rights under such Contracts to the same extent the Company
would have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments.
 
 
 
20

--------------------------------------------------------------------------------

 

 
(g)           The Company possesses all the Intellectual Property rights
necessary to effectuate its business and operations as currently conducted.  To
the knowledge of the Company and Gruering, the Company has not infringed or
misappropriated any Intellectual Property of any third party or engaged in
unfair competition or any unlawful trade practice.  The Company has not received
notice from any third party that the operation of its business, or any act,
product or service of the Company, infringes or misappropriates the Intellectual
Property of any third party or constitutes unfair competition or trade practices
under the laws of any jurisdiction. To the knowledge of the Company and
Gruering, no Person has infringed or misappropriated or is infringing or
misappropriating any of the Company Intellectual Property.


(h)           The Company has taken reasonable steps to protect the rights of
the Company in its confidential information and trade secrets that it wishes to
protect or any trade secrets or confidential information of third parties
provided to the Company.
 
Section 6.6  Tax Matters.
 
(a)           The Company has filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Company and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or
granted.  Schedule 6.6 lists all state, local and foreign jurisdictions in which
the Company has previously filed or currently files Tax Returns, which are all
of the state, local or foreign taxing jurisdictions in which the Company has
been or is required to file Tax Returns.  There is no audit, Action, Claim or
any investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Company in respect of any
Tax.
 
(b)           With respect to all amounts in respect of Taxes imposed on the
Company or for which they are or could be reasonably liable, whether to
Governmental Authorities (as, for example, under Law) or to other Persons (as,
for example, under tax allocation agreements), with respect to all taxable
periods or portions of periods since its inception through the Closing, (i) all
applicable tax laws and agreements have been complied with in all material
respects, (ii) all such amounts required to be paid by the Company to
Governmental Authorities or others on or before the date hereof have been paid
and (iii) reserves have been established for the payment of all Taxes not yet
due and payable, which reserves are reflected in the Financial Statements
(described below) and are adequate and in accordance with the past custom and
practice of the Company.
 
(c)           As of the date hereof, the Company has not requested, executed or
filed with the ACC or AFC or any other Governmental Authority any agreement or
other document extending or having the effect of extending the period for
assessment or collection of any Taxes for which the Company could be liable and
which still is in effect.  There exists no tax assessment, proposed or
otherwise, against the Company nor any Encumbrance for Taxes against any assets
or property of the Company.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           All Taxes that the Company is or was required by Law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Governmental Authorities or other Person.
 
(e)           The Company is not a party to, bound by or subject to any
obligation under any tax sharing, tax indemnity, tax allocation or similar
agreement.
 
(f)           There is no Claim, audit, Action, proceeding or investigation with
respect to Taxes due or claimed to be due from the Company or of any Tax Return
filed or required to be filed by the Company pending or threatened against or
with respect to the Company.
 
Section 6.7    Financial Statements.
 
(a)           Attached hereto as Schedule 6.7(a) are the financial statements of
the Company as of and for the years ended December 31, 2008 and December 31,
2007 (collectively, the "Financial Statements") which (i) were prepared in all
material respects in accordance with the books and records of the Company, (ii)
present fairly the financial condition of the Company at the dates thereof and
the results of its operations and cash flows for the periods then ended, (iii)
are true and accurate in all material respects and (iv) were prepared in
conformity with GAAP, consistently applied.
 
(b)           The Company does not have any liabilities or obligations (whether
absolute, accrued, contingent or otherwise) that were not fully reflected or
reserved against in the balance sheet of the Company as of June 30, 2009 (the
"Recent Balance Sheet") which is attached hereto as Schedule 6.7(b).  The
reserves reflected in the Recent Balance Sheet are adequate, appropriate and
reasonable and the reserves reflected in the Recent Balance Sheet are in
accordance with GAAP consistently applied.
 
Section 6.8   Properties and Assets.  Schedule 6.8 lists all properties and
assets of the Company, indicating which properties and assets are owned and
which ones are subject to lease agreements.  The Company has good and marketable
title to all of its properties and assets, real and personal, free and clear of
all Encumbrances.  All equipment used by the Company is generally in good
operating condition and repair and is adequate for the uses to which it is being
put.
 
Section 6.9   Compliance with Law.  The Company and each of the officers,
managers, directors, employees and agents of the Company has complied in all
respects with all Laws applicable to the Company and its operations.  Neither
the Company nor any of its officers, managers, directors, Affiliates, employees,
or agents has received any notice from any Governmental Authority that the
Company has been or is being conducted in violation of any applicable Law or
that an investigation or inquiry into any noncompliance with any applicable Law
is ongoing, pending or threatened.


Section 6.10   Litigation. There is no Action pending or, to the knowledge of
the Company and Gruering, threatened against the Company that relates to the
Company, its assets or its business, and to the knowledge of the Company and
Gruering, there is no reasonable basis for any such Action.  There are no
judgments, decrees, agreements, memoranda of understanding or orders of any
Governmental Authority outstanding against the Company.
 
 
 
22

--------------------------------------------------------------------------------

 

 
Section 6.11 Contracts.  Schedule 6.11 contains a complete list, as of the date
hereof, of all material Contracts to which the Company is, or will be at
Closing, a party or bound, or that otherwise relate to its business or
assets.  The Company has made available to the Purchaser or its representatives
correct and complete copies of all such Contracts with all amendments
thereof.  Each such Contract is, and will at Closing be, valid, binding and
enforceable against the Company and the other parties thereto in accordance with
its terms, and is, and will at Closing be, in full force and effect.  The
Company is not, and will not at Closing be, in default under or in breach of or
otherwise delinquent in performance under any such Contract, and no event has
occurred, or will as of the Closing have occurred, that, with notice or lapse of
time, or both, would constitute such a default.  To the knowledge of the Company
and Gruering, each of the other parties thereto has performed in all respects
all of the obligations required to be performed by it under, and is not in
default under, any such Contract and no event has occurred that, with notice or
lapse of time, or both, would constitute such a default.  There are no disputes
pending or threatened in writing with respect to any such Contracts.  Neither
the Company nor any other party to any such Contract has exercised any option
granted to it to terminate or shorten or extend the term of such Contract, and
the Company has not given notice or received notice to such effect.  All of such
Contracts will continue to be valid, binding, enforceable and in full force and
effect on substantially identical terms following the consummation of the
transactions contemplated hereby.


Section 6.12  Labor and Employment Matters.


(a)           There are no collective bargaining agreements, union contracts or
similar agreements or arrangements in effect that cover any Employee or Former
Employee (each, a "Collective Bargaining Agreement"). With respect to any
Employee, (i) there is no labor strike, dispute, slowdown, lockout or stoppage
pending or threatened against the Company or with respect to any Employees, and
the Company has not experienced any labor strike, dispute, slowdown, lockout or
stoppage;  and (ii) there is no grievance or arbitration arising out of any
Collective Bargaining Agreement or other grievance procedure.


(b)           The Company is in compliance in all material respects with all
Laws, regulations and orders relating to the employment of labor, including all
such Laws, regulations and orders relating to wages, hours, and any similar
state or local "mass layoff" or "plant closing" Law, collective bargaining,
discrimination, civil rights, safety and health, workers' compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax.


Section 6.13  Permits; Compliance.   The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and as it will be conducted through to the Closing
(collectively, the “Permits”).  All such Permits are listed on Schedule
6.13.  There is no Action pending or, to the knowledge of the Company and
Gruering, threatened regarding any of the Permits, and each such Permit is in
full force and effect.  The Company is not in conflict with, or in material
default (or would be in default with the giving of notice, the passage of time,
or both) with, or in violation of, any of the Permits.
 
 
 
23

--------------------------------------------------------------------------------

 

 
Section 6.14   Environmental Matters. There are no past or present violations of
Environmental Laws (as defined below) by the Company, releases of any material
into the environment by the Company, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations of the Company which
may give rise to any liability of the Company,  and the Company has not received
any notice with respect to any of the foregoing, nor is any action pending or
threatened in connection with any of the foregoing.  The term “Environmental
Laws” means all Swiss laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.  Other than
those that are or were stored, used or disposed of in compliance with applicable
Law, no Hazardous Materials are contained by the Company on or about any real
property currently owned, leased or used by the Company, and no Hazardous
Materials were released by the Company on or about any real property previously
owned, leased or used by the Company. There are no underground storage tanks on
or under any real property owned, leased or used by the Company.


Section 6.15 Affiliated Transactions.  Other than as set forth on Schedule 6.15,
no Affiliate or other family member has directly or indirectly (i) borrowed or
been advanced funds from or loaned funds to the Company, (ii) is a party to a
Contract with the Company or (iii) engaged in any transaction with the Company.
 
Section 6.16  Ordinary Course. Since the date of the Recent Balance Sheet, the
Company’s business has been conducted only in the ordinary and usual course of
business consistent with past practice.  Without limiting the generality of the
foregoing, the Company has not since the Recent Balance Sheet:  (i) suffered any
adverse change in its financial condition, the business or operations or in the
Company; or (ii) sold, transferred, or otherwise disposed of any material
portion of its properties or assets.


Section 6.17 Debts and Guaranties.  As of June 30, 2009, the Company had no
debts, liabilities, obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise, whether known or unknown, other than an
aggregate of CHF 592,064. In addition, the Company is not directly or indirectly
(a) liable, by guarantee or otherwise, upon or with respect to, or (b) obligated
to provide funds with respect to, or to guarantee or assume, any Indebtedness or
other obligation of any Person.


Section 6.18  No Brokers or Finders.  The Company has not employed any broker or
finder or incurred any Liability for any brokerage or finder's fee or
commissions or similar payment in connection with the transactions contemplated
herein, and no Person has or will have any right, interest or valid claim
against or upon the Company for any such fee or commission.
 
 
 
24

--------------------------------------------------------------------------------

 

 
Section 6.19 Full Disclosure.  No representation or warranty of the Company or
Gruering in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading.  There is no fact known to the Company or Gruering that Materially
Adversely affects or, as far as can be reasonably foreseen, materially
threatens, the assets, business, prospects, financial condition or results of
operations of the Company that has not been set forth in this Agreement.


ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS


Section 7.1 Access and Information.  Prior to the Closing, the Purchaser, on one
hand, and the Company, on the other hand, shall permit representatives of the
other to have reasonable access during normal business hours and upon reasonable
notice to all premises, properties, personnel, books, records, Company
Intellectual Property, technology, technical support, Contracts, commitments,
reports of examination and documents of or pertaining to, as may be necessary to
permit the other to, at its sole expense, make, or cause to be made, such
investigations thereof as the other reasonably deems necessary or advisable in
connection with the consummation of the transactions contemplated by this
Agreement, and the Purchaser and the Company shall reasonably cooperate with any
such investigations.  No investigation by a party or its representatives or
advisors prior to or after the date of this Agreement (including any information
obtained by a party pursuant to this Section 7.1) shall diminish, obviate or
cure any breach of any representation, warranty, covenant or agreement contained
in this Agreement nor shall the conduct or completion of any such investigation
be a condition to any of such party's obligations under this Agreement.


Section 7.2  Confidentiality.  Each of the parties shall use reasonable efforts
to cause their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents to treat as confidential and hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
the Purchaser or the Company, as the case may be, that is made available in
connection with this Agreement, and will not release or disclose such
confidential information to any other Person, except to their respective
auditors, attorneys, financial advisors and other consultants, agents, and
advisors in connection with this Agreement.  If the Closing does not occur, (a)
such confidence shall be maintained by the Parties, and each Party shall use
reasonable efforts to cause its officers, directors, Affiliates and such other
Persons to maintain such confidence, except to the extent such information comes
into the public domain (other than as a result of an action by such Party, its
officers, directors or such other Persons in contravention of this Agreement),
and (b) upon the request of any Party, the other Party shall promptly return to
the requesting Party any written materials remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other written materials based upon the materials
provided.
 
 
 
25

--------------------------------------------------------------------------------

 

 
Section 7.3  Conduct of Business.  From and after the date hereof until the
Closing, except as otherwise expressly contemplated by this Agreement, or as
consented to in writing by the Purchaser in the case of an action by the
Company, or by the Company in the case of an action by the Purchaser, in either
event such consent not to be unreasonably withheld, each of the Purchaser and
the Company shall:


(a)           use reasonable commercial efforts to preserve its business,
operations, physical facilities, working conditions and its business
relationships with customers, suppliers, licensors, licensees, contractors and
other persons with whom it has significant business relations;


(b)           not take any action that would cause a breach of the
representations and warranties contained herein;


(c)           not amend its Articles of Incorporation or Bylaws (or other
similar governing instrument);


(d)           not split, combine or reclassify any of its shares, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its equity interests, make
any other actual or constructive distribution in respect of its interests or
otherwise make any payments to holders in their capacity as such, or redeem or
otherwise acquire any of its securities or any other securities;


(e)           not adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
or otherwise permit its corporate existence to be suspended, lapsed or revoked;


(f)           not create or form any Subsidiary;


(g)          other than in the ordinary course of its business, (1) incur or
assume any Liability in excess of US$10,000; (2) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person; (3) make any loans, advances
or capital contributions to or investments in any other Person; nor (4) pledge
or otherwise Encumber its shares;


(h)           not acquire, sell, lease, license, transfer or otherwise dispose
of any assets in any single transaction or series of related transactions having
a fair market value in excess of US$10,000 in the aggregate or that are
otherwise material to it other than in the ordinary course of business;


(i)           not (1) acquire (by merger, consolidation or acquisition of stock
or assets) any corporation, partnership or other entity or division thereof or
any equity interest therein; (2) amend, modify, waive or terminate any right
under any material contract in any material way; nor (3) authorize any new
capital expenditure or expenditures that individually is in excess of US$5,000
or in the aggregate are in excess of US$10,000;


(j)           not enter into any Contract other than in the ordinary course of
its business;
 
 
 
26

--------------------------------------------------------------------------------

 

 
(k)           issue, promise or contract to issue any securities or instruments
convertible into securities of such Person; or


(l)           other than in the ordinary course of its business, not make any
change with respect to the compensation or benefits of any officer, director or
Employee or Former Employee.


Section 7.4    Efforts to Consummate.  Subject to the terms and conditions of
this Agreement, each party hereto shall use all reasonable commercial efforts to
take, or to cause to be taken, all actions and to do, or to cause to be done,
all things necessary, proper or advisable as promptly as practicable to satisfy
the conditions set forth in Article VIII, including, without limitation,
obtaining any shareholder and director consents and completing all filings
required by the SEC and to consummate the transactions contemplated hereby.


Section 7.5    No-Shop. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with the terms hereof,
neither the Company, the Sellers nor its or their respective officers, managers,
directors, employees, agents, representatives and Affiliates, shall, directly or
indirectly, make, solicit, initiate or encourage submission of proposals or
offers from any Persons relating to an Acquisition Proposal (as defined
below).  As used herein, “Acquisition Proposal” means any proposal or offer
involving a liquidation, dissolution, re-capitalization, merger, consolidation
or acquisition or purchase of all or substantially all of the assets of, or
equity interest in, the Company or any other similar transaction or business
combination involving the same.  The Company shall immediately cease and cause
to be terminated all discussions or negotiations with third parties with respect
to any Acquisition Proposal, if any, existing on the date hereof.


Section 7.6     Notification by the Parties. Each party hereto shall use its
reasonable commercial efforts to as promptly as practicable inform the other
parties hereto in writing if, prior to the consummation of the Closing, it
obtains knowledge that any of the representations and warranties made by such
party in this Agreement ceases to be accurate and complete in any material
respect (except for any representation and warranty that is qualified hereunder
as to materiality or Material Adverse Effect, as to which such notification
shall be given if the notifying party obtains knowledge that such representation
and warranty ceases to be accurate and complete in any respect).  Each party
hereto shall also use its reasonable commercial efforts to promptly inform the
other parties hereto in writing if, prior to the consummation of the Closing, it
becomes aware of any fact or condition that constitutes, in its reasonable
judgment, a breach of any covenant of such party as of the date of this
Agreement or that would reasonably be expected to cause any of its covenants to
be breached as of the Closing Date.  Any such notification shall not be deemed
to have cured any breach of any representation, warranty, covenant or agreement
made in this Agreement for any purposes of this Agreement.


Section 7.7    Cooperation with Respect to Financial Reporting.  Prior to the
Closing, the Purchaser shall reasonably cooperate with the Company in connection
with the Company’s preparation of its financial statements and other information
as required for the Purchaser’s filings in connection with the transactions
contemplated by this Agreement under the Exchange Act.
 
 
 
27

--------------------------------------------------------------------------------

 

 
Section 7.8   Private Placement. It is the intention of the parties that,
subsequent to the Closing, the Purchaser will use its best efforts to consummate
a financing by way of a private placement for a minimum of US$5,000,000 and a
maximum of US $10,000,000 (the “Private Placement”).


Section 7.9  Bridge Loan.   Simultaneous with the execution of this Agreement,
the Purchaser shall extend an interest-free loan to the Company in the amount of
US$750,000 (the “Bridge Loan”), of which US$500,000 will be funded
simultaneously with the execution of this Agreement and US$250,000 will be
funded no later than five (5) business days thereafter.  The proceeds of the
Bridge Loan shall be used for general working capital of the Company, provided
that no more than US$75,000 may be used to pay back outstanding salaries or
management wages going forward.  The Bridge Loan shall be fully secured by the
assets of the Company and shall, at the option of the Purchaser, be repaid from
the proceeds of the Private Placement or exchanged by the Person making the
funds available to the Purchaser for the securities issued in the Private
Placement.


Section 7.10   No Stock Issuances. Except as set forth in this Agreement, for a
period of twelve (12) months after the Closing, neither the Purchaser nor the
Company shall directly or indirectly issue or sell any shares, warrants,
options, rights, contracts, calls, or other securities or instruments granting
the holder thereof the right to acquire common stock without first obtaining the
prior written consent of David Lubin, Esq..


Section 7.11  Board of Directors.  Effective upon the Closing, the Board of
Directors of the Purchaser and the Company shall consist of Michel Gruering and
Yves Ducommun.  The Sellers shall have the right to designate two (2) other
directors of the Purchaser and the Company.  For the twelve (12) months
subsequent to the Closing, the current director of the Purchaser shall have the
right to designate one (1) director of the Purchaser and the Company who shall
be reasonably acceptable to the Sellers, and the Sellers agree to vote their
shares to elect such designee as a director.  Each of the Purchaser and the
Company agree that for the twenty-four (24) months subsequent to the Closing,
there shall not be more than five (5) directors of either entity.


Section 7.12 Shareholder Loan.  The Purchaser acknowledges that Gruering has
advanced funds to the Company as a shareholder loan.  Such shareholder loan
shall be converted into 5,000,000 shares of Common Stock of the Purchaser.  The
Purchaser shall reserve 5,000,000 shares of its Common Stock to allow for the
conversion by Gruering of this shareholder loan.


Section 7.13  Reincorporation and Name Change.  Prior to the Closing, the
Purchaser shall have prepared and mailed to its shareholders an Information
Statement under the Exchange Act to reincorporate the Purchaser in Delaware (the
“Reincorporation”) and to change the Purchaser’s corporate name to Swissinso
Holdings, Inc. (the “Name Change”).
 
 
 
28

--------------------------------------------------------------------------------

 
 

 
ARTICLE VIII
CONDITIONS TO CLOSING


Section 8.1    Conditions to the Sellers’ Obligations to Close.  All obligations
of the Sellers to consummate the transactions contemplated hereunder are subject
to the fulfillment or waiver prior to or at the Closing of each of the following
conditions:


(a)           All representations and warranties of the Purchaser contained in
this Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date), and the Purchaser shall have delivered
to the Company and the Sellers a certificate, signed by it, to such effect in
form and substance satisfactory to the Company and the Sellers;


(b)           The Purchaser shall have performed in all material respects each
obligation and agreement to be performed by it and shall have complied in all
material respects with each covenant required by this Agreement to be performed
or complied with by it at or prior to the Closing, and the Purchaser shall have
delivered to the Company and the Sellers a certificate, signed by it, to such
effect in form and substance satisfactory to the Company and the Sellers;


(c)           Prior to or at the Closing, the Purchaser shall have delivered to
the Sellers the items to be delivered pursuant to Section 2.4;
 
(d)          The Purchaser shall have provided to the Company a certificate of
good standing from the Secretary of State of Florida;


(e)           The Purchaser, with the assistance of the Company, shall have
prepared the Current Report on Form 8-K required as a result of the consummation
of the transactions contemplated hereby; and


(f)           The Purchaser shall have cancelled the Albury Shares with the
effect that the number of outstanding shares of the Purchaser’s common stock is
25,100,000, and there are no other shares of the Purchaser’s capital stock
issued or outstanding.


Section 8.2   Conditions to the Purchaser’s Obligations to Close.  All
obligations of the Purchaser to consummate the transactions contemplated
hereunder are subject to the fulfillment or waiver prior to or at the Closing of
each of the following conditions:


(a)           All representations and warranties of the Company and the Sellers
contained in this Agreement and the Transaction Documents shall be true and
correct in all respects when made and shall be deemed to have been made again at
and as of the Closing and shall then be true and correct in all respects (except
that representations and warranties made as of a specified date, shall be true
and correct only as of such specified date), and the Company and the Sellers
shall have delivered to the Purchaser a certificate, signed by them, to such
effect in form and substance satisfactory to the Purchaser;
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           The Company and the Sellers shall have performed in all respects
each obligation and agreement to be performed by it or them, and shall have
complied in all respects with each covenant required by this Agreement to be
performed or complied with by it or them at or prior to the Closing, and the
Company and the Sellers shall have delivered to the Purchaser a certificate,
signed by them, to such effect in form and substance satisfactory to the
Purchaser;


(c)           Prior to or at the Closing, the Sellers shall have delivered to
the Purchaser the items to be delivered pursuant to Section 2.5; and


(d)           The Company shall have provided to the Purchaser financial
statements and other information required under the rules of the SEC for
purposes of inclusion in the Purchaser’s filing of a Current Report on Form 8-K
disclosing the consummation of the Transaction.


ARTICLE IX
TERMINATION


Section 9.1  Termination. This Agreement may be terminated at any time prior to
the consummation of the Closing under the following circumstances:


(a)           by mutual written consent of the Purchaser, the Sellers and the
Company;


(b)          by the Purchaser, if the Company or a Seller has breached this
Agreement in any respect and such breach is not cured within ten (10) days after
written notice from the Purchaser to the Company and the Sellers;


(c)          by the Company or the Sellers, if the Purchaser has breached this
Agreement in any respect and such breach is not cured within ten (10) days after
written notice from the Company or the Sellers to the Purchaser; or


(d)           by any party, if there shall be in effect a final, non-appealable
order of a court or government administrative agency of competent jurisdiction
permanently prohibiting the consummation of the transactions contemplated
hereby.


Section 9.2    Termination Procedure.  Written notice of any termination
(“Termination Notice”) pursuant to this Article IX shall be given by the party
electing termination of this Agreement (“Terminating Party”) to the other
parties (collectively, the “Terminated Party”), and such notice shall state the
reason for termination.


Section 9.3    Effect of Termination.  Upon termination of this Agreement prior
to the consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others.


Section 9.4    Expenses.  The parties shall each bear their own respective
expenses incurred in connection with this Agreement and the contemplated
Transaction.


 
 
30

--------------------------------------------------------------------------------

 
 

 
ARTICLE X
INDEMNIFICATION; SURVIVAL


Section 10.1  Indemnification by the Purchaser.  The Purchaser shall indemnify
and hold harmless the Company, the Sellers and its and their Affiliates,
officers, directors, stockholders, employees and agents and the successors and
assigns of all of them (the “Company Indemnified Parties”), and shall reimburse
the Company Indemnified Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of investigation and defense and
attorneys’ fees) (collectively, “Damages”), arising from or in connection with
(a) any inaccuracy or breach of any of the representations and warranties of the
Purchaser in this Agreement or in any certificate or document delivered by or on
behalf of the Purchaser pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with in any respect any such representation or
warranty, or (b) any failure by the Purchaser to perform or comply with any
agreement, covenant or obligation in this Agreement or in any certificate or
document delivered by or on behalf of the Purchaser pursuant to this Agreement
to be performed by or complied with by or on behalf of the Purchaser.


Section 10.2  Indemnification by the Sellers. The Sellers, severally and not
jointly, shall indemnify and hold harmless the Purchaser, and its Affiliates,
officers, directors, shareholders, employees and agents and the successors and
assigns of all of them (the “Purchaser Indemnified Parties”), and shall
reimburse the Purchaser Indemnified Parties for, any Damages arising from or in
connection with (a) any inaccuracy or breach of any of the representations and
warranties of the Sellers in Article V of this Agreement or in any certificate
or document delivered by or on behalf of the Sellers pursuant to this Agreement,
or any actions, omissions or statements of fact inconsistent with in any respect
any such representation or warranty, or (b) any failure by the Sellers to
perform or comply with any agreement, covenant or obligation in this Agreement
or in any certificate or document delivered by or on behalf of the Sellers
pursuant to this Agreement to be performed by or complied with by or on behalf
of the Sellers.


Section 10.3  Indemnification by the Company and Gruering. The Company and
Gruering, jointly and severally, shall indemnify and hold harmless the
Purchaser, and its Affiliates, officers, directors, shareholders, employees and
agents and the successors and assigns of all of them (the “Purchaser Indemnified
Parties”), and shall reimburse the Purchaser Indemnified Parties for, any
Damages arising from or in connection with (a) any inaccuracy or breach of any
of the representations and warranties of the Company and Gruering in Article VI
of this Agreement or in any certificate or document delivered by or on behalf of
the Company pursuant to this Agreement, or any actions, omissions or statements
of fact inconsistent with in any respect any such representation or warranty, or
(b) any failure by the Company to perform or comply with any agreement, covenant
or obligation in this Agreement or in any certificate or document delivered by
or on behalf of the Company pursuant to this Agreement to be performed by or
complied with by or on behalf of the Company.
 
 
 
31

--------------------------------------------------------------------------------

 

 
Section 10.4  Survival; Limitations.  All representations, warranties, covenants
and agreements of the parties contained herein shall survive the Closing.  The
obligations of the parties pursuant to the Indemnification contained in this
Article X shall expire (a) as to non-Tax related Damages on the first (1st)
anniversary of the Closing and (b) as to Tax-related Damages upon the final
resolution by the appropriate Swiss tax authorities of the Tax liabilities of
the Company through the Closing Date or the expiration of the applicable
statutes of limitations (as tolled by any waiver or extension
thereof).  Notwithstanding anything to the contrary contained herein, an
aggregate of US$25,000 of Damages shall be excluded from the
Indemnification  contained in this Article X, and the indemnitors shall have no
liability to the Indemnified Parties with respect thereto, and the maximum
amount of Damages for which any indemnitor shall be responsible  to the
Indemnified Parties shall be US$750,000.


ARTICLE XI
MISCELLANEOUS


Section 11.1  Notices.  All notices or other communications required or
permitted hereunder shall be in writing.  Any notice, request, demand, claim or
other communication hereunder shall be deemed duly given (a) if by personal
delivery, when so delivered, (b) if mailed, three (3) Business Days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, or (c) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent:


(1)           If to the Purchaser:


Pashminadepot.com, Inc.
9694 Royal Palm Blvd.
Coral Springs, Fl 33065
Attn: Mr. Edward Sanders


Copy to:
David Lubin & Associates, PLLC
5 North Village Avenue, 2nd Floor
Rockville Center, New York 11570
Attn: David Lubin, Esq.


(2)           If to the Sellers or the Company:


SwissINSO SA
Route de Fribourg 15
Marly, Switzerland CH-1723
Attn: Michel Gruering
 
 
 
32

--------------------------------------------------------------------------------

 

 
Copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022-2585
Attn: Michael Hirschberg, Esq.




Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.


Section 11.2  Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of Switzerland, without giving effect to
principles of conflicts of law.


Section 11.3  Jurisdiction.  The parties hereby irrevocably consent to the in
personam jurisdiction of the competent courts in Lausanne, Switzerland, in
connection with any action or proceeding arising out of or relating to this
Agreement or the transactions and the relationships established thereunder.  The
parties hereby agree that such courts shall be the venue and exclusive and
proper forum in which to adjudicate such matters and that they will not contest
or challenge the jurisdiction or venue of these courts. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.


Section 11.4  Entire Agreement.  This Agreement and such other agreements
related to this transaction executed simultaneously herewith set forth the
entire agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement, such other agreements, notes or instruments related to this
transaction executed simultaneously herewith, or the written statements,
certificates, schedules or other documents delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby.


Section 11.5  Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.


Section 11.6  Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all
the Parties.
 
 
33

--------------------------------------------------------------------------------

 
 
 
Section 11.7  Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


Section 11.8   Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


Section 11.9  Severability.   If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


Section 11.10  Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s).  The parties further agree that they have
each carefully read the terms and conditions of this Agreement, that they know
and understand the contents and effect of this Agreement and that the legal
effect of this Agreement has been fully explained to its satisfaction by counsel
of its own choosing.
 
[Remainder of page intentionally left blank; Signature pages to follow]
 
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.




PASHMINADEPOT.COM, INC.
 
By: /s/ Edward Sanders                               
Name: Edward Sanders
Title:    President
             
SWISSINSO SA
 
 
By: /s/ Michel Gruering                            
Name:  Michel Gruering
Title:    President
 
SELLERS:
         
/s/ Michel Gruering                                   
Michel Gruering
         
/s/ Yves Ducommun                                 
Yves Ducommun
         
/s/ Jean-Bernard Wurm*                          
Jean-Bernard Wurm
         
/s/ Muttiah Yogananthan*                       
Muttiah Yogananthan
         
/s/ Manuel de Souza*                               
Manuel de Souza
         
/s/ Antoine Eigenmann*                          
Antoine Eigenmann
                ERGOMA  S.A.          
/s/ Michel Dousse*                                   
Michel Dousse
               
SICG S.A.
 
By: /s/ Clive Harbutt*                               
       Clive Harbutt
         
/s/ Albert Krauer*                                     
Albert Krauer
 
     

*  
By Michel Gruering, as attorney-in fact

 
 
 
35

--------------------------------------------------------------------------------

 

 
Schedules


Schedule 3.1 - Company Stockholders
Schedule 6.3 - Required Consents
Schedule 6.5 - Company Intellectual Property
Schedule 6.6 - Tax Jurisdictions
Schedule 6.7(a) - Financial Statements
Schedule 6.7(b) - Recent Balance Sheet
Schedule 6.8 - Properties and Assets
Schedule 6.11- Contracts
Schedule 6.13 - Permits
Schedule 6.15 - Affiliated Transactions
 
 
 
 
 
 
36